Defendant in Error sued the plaintiffs in error in a common law action. The declaration was filed in the circuit court of Orange County and was in seven counts, six counts being common counts and the seventh count being a special count on contract.
A trial was held and verdict returned on counts two and seven in the sum of $4505.00. Final judgment was entered in the sum of $5,580.00. Writ of error was taken to that judgment. The contract was one for drawing plans and specifications for an apartment house to be constructed by plaintiffs in error. Defendant in error was an architect and this action was brought to recover his fees for furnishing said plans and specifications. When the plans and specifications were ready, the whole scheme fell through and the apartment house was never constructed.
The final judgment contained the following items:
Specifications and working drawings $3,337.88, Drawing details $434.07, Revision after bids received $380.70, and Expenses $347.40. We think there is showing in the record for a portion of this judgment but on the whole showing made allowance of the last three items was unwarranted and the allowance of $3,337.88 for specifications and working drawings was too large under the circumstances shown to exist.
There are many errors assigned and to elaborate them all would necessitate a long opinion that would serve no useful purpose. For the reason stated, the cause is reversed and a new trial awarded.
Reversed.
WHITFIELD, P.J. AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.
                   ON PETITION FOR REHEARING.